As filed with the Securities and Exchange Commission on February 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. CAN SLIM SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 96.4% Accommodation & Food Services: 4.6% AFC Enterprises, Inc. * $ Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc. * Jack in the Box, Inc. * Starbucks Corp. Administrative & Support Services: 3.0% On Assignment, Inc. * Portfolio Recovery Associates, Inc. * TrueBlue, Inc. * Air Transportation: 0.6% Republic Airways Holdings, Inc. * Apparel Manufacturing: 1.9% Express, Inc. * Fifth & Pacific Cos., Inc. * Beverage & Tobacco Products: 0.8% PepsiCo, Inc. Chemical Manufacturing: 10.0% Abbott Laboratories Cytec Industries, Inc. Eli Lilly & Co. Forest Laboratories, Inc. * International Flavors & Fragrances, Inc. Johnson & Johnson Lannett Co., Inc. * Pfizer, Inc. RPM International, Inc. The Scotts Miracle-Gro Co. Computer & Electronic Products: 5.5% Benchmark Electronics, Inc. * Canadian Solar, Inc. * Ericsson - ADR Methode Electronics, Inc. Sirona Dental Systems, Inc. * SunPower Corp. * Construction of Buildings: 1.2% Quanta Services, Inc. * Credit Intermediation: 6.9% American Express Co. Bank of America Corp. The Bank of Novia Scotia CIT Group, Inc. JPMorgan Chase & Co. Royal Bank of Canada Visa, Inc. Data Processing, Hosting & Related Services: 0.9% ExlService Holdings, Inc. * Diversified Services: 1.1% Viacom, Inc. Electrical Equipment, Appliance, & Component Manufacturing: 1.0% Emerson Electric Co. Electronics & Appliance Stores: 2.0% Best Buy Co., Inc. GameStop Corp. Entertainment: 1.7% Lions Gate Entertainment Corp. * The Madison Square Garden Co. * Fabricated Metal Products: 2.1% Alliant Techsystems, Inc. Valmont Industries, Inc. Food & Beverage Stores: 1.0% The Kroger Co. Food Manufacturing: 1.0% Green Mountain Coffee Roasters, Inc. * Furniture & Related Product Manufacturing: 1.1% Fortune Brands Home & Security, Inc. Information Services: 1.1% Multimedia Games Holding Co., Inc. * Insurance: 8.9% The Allstate Corp. Assured Guaranty Ltd. Brown & Brown, Inc. Montpelier Re Holdings Ltd. StanCorp Financial Group, Inc. The Hanover Insurance Group, Inc. Unum Group WellPoint, Inc. * XL Group PLC Internet Information: 1.0% Qihoo 360 Technology Co. Ltd. - ADR* Machinery Manufacturing: 2.1% Applied Industrial Technologies, Inc. Toro Co. Medical Equipment & Supplies Manufacturing: 0.9% Medtronic, Inc. Merchant Wholesalers: 2.6% Ralph Lauren Corp. W. W. Grainger, Inc. Whirlpool Corp. Merchant Wholesalers, Durable Goods: 0.9% Covidien PLC Oil & Gas: 2.2% Cabot Oil & Gas Corp. Exterran Holdings, Inc. * Oil & Gas Extraction: 3.7% Anadarko Petroleum Corp. EOG Resources, Inc. Sasol Ltd. - ADR SM Energy Co. Professional, Scientific, & Technical Services: 4.8% FactSet Research Systems, Inc. Genpact Ltd. * iGATE Corp. MAXIMUS, Inc. MedAssets, Inc. * Rail Transportation: 1.0% Union Pacific Corp. Retail Trade: 6.3% eBay, Inc. * The Home Depot, Inc. HSN, Inc. * Lowe's Cos., Inc. Pier 1 Imports, Inc. Urban Outfitters, Inc. * Securities & Financial Services: 6.1% Citigroup, Inc. The PNC Financial Services Group, Inc. PrivateBancorp, Inc. SLM Corp. * TCF Financial Corp. Wells Fargo & Co. Semiconductor Related Products: 1.0% ChipMOS Technologies (Bermuda) Ltd. Specialty Trade Contractors: 0.9% Comfort Systems USA, Inc. Support Activities for Mining: 1.0% Schlumberger Ltd. Transportation Equipment Manufacturing: 3.9% Boeing Co. Huntington Ingalls Industries, Inc. United Technologies Corp. Visteon Corp. * Utilities: 1.6% Edison International UGI Corp. TOTAL COMMON STOCKS (Cost $85,381,925) REAL ESTATE INVESTMENT TRUSTS: 1.8% E-House (China) Holdings Ltd. - ADR Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,436,402) SHORT-TERM INVESTMENTS: 3.9% Money Market Funds: 3.9% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.000% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $3,732,774) TOTAL INVESTMENTS IN SECURITIES: 102.1% (Cost $90,551,101) Liabilities in Excess of Other Assets: (2.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depositary Receipt (a) Seven-day yield as of December 31, 2013. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. CAN SLIM SELECT GROWTH FUND Summary of Fair Value Exposure at December 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
